DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 103 Rejection - Hoffman in view of Berg 
Applicant argues that one of ordinary skill in the art would not modify the structure of a vascular sheath as taught by Hoffman with the structure of a guiding catheter like that described in Berg since Hoffman discloses that a guide catheter has a different configuration than a vascular sheath. 
Examiner respectfully disagrees. Hoffman discloses throughout the disclosure how vascular sheaths and guiding catheters can be used interchangeably for the same method. In para. 0010 that a vascular sheath or a guide catheter may be used in a method wherein the sheath or catheter is inserted and repositioned within a blood vessel. Hoffman further discloses in para. 0012 that “In embodiments wherein the device is a vascular sheath, the lumen is sized so that various instruments may be inserted through the sheath to the treatment site. In embodiments wherein, the device is a guide catheter, the lumen is also sized so that various instruments may be inserted through the sheath to the treatment site.”. Therefore, one of ordinary skill in the art would modify the structure of a vascular sheath as taught by Hoffman with the structure of a guiding catheter since Hoffman discloses that that vascular sheaths and guide catheters may be used for the same functions and would benefit in having similar structure to a guide catheter.
Applicant argues that the office fails to show how modifying the tubular portion of the vascular sheath of Hoffman to include filler material 18 would “enable direct insertion of [a] working section length…into a patient’s vasculature…without the use of an outer sheath or other introducer and that Berg fails to disclose or suggest structure therein i.e. the filler material 18 in band 15 is suitable for direct insertion.
Examiner respectfully disagrees. First, in para. 0025 of Hoffman states that the vascular sheath can be used in combination with a dilator to insert the device into vasculature (i.e. the vascular sheath of Hoffman is used without a guide catheter) and this is further supported in para. 0062 of Hoffman which discloses that dilators are not typically used in combination with guide catheters.  Second, the sheath in the instant application comprises a polymer inner layer, braided/coiled intermediate layer, and polymer outer layer; Hoffman in view of Berg teaches an polymer inner layer, braided/coiled intermediate layer, and polymer outer layer (col. 8 lines 42-48); wherein filler material forms the transition zones in the outer layer and is also formed from a polymer [either flexible/rigid depending on the users preferred characteristics], thereby still forming a polymer outer layer (col. 5 lines 62-67 and col. 7 lines 1-5). Therefore, it is unclear how the device of Modified Hoffman is incapable of performing that function if the sheath of the instant application and the sheath of Modified Hoffman are formed from the same materials. The rejection of claim 1 over Hoffman in view of Berg is maintained.
103 Rejection - Hoffman and Berg in view of Miller
Applicant argues that it would have been obvious to modify the vascular sheath of Hoffman to include a recess in view of Miller. Applicant asserts that since Hoffman teaches that the distal end has adequate rigidity to allow puncture and entry into the wall of an anatomical structure. Miller fails to disclose a recess that has rigidity and providing a recess on Hoffman i.e. removing material from the distal end would appear to increase flexibility and therefore would render the device of Hoffman unsatisfactory for its intended purpose.
Examiner respectfully agrees. Para. 0069 of Hoffman discloses “Preferably, at least the distal end 6 of the tubular portion has adequate rigidity to allow puncture and entry through the wall of an anatomical structure. The tubular portion 2 may be designed with a rigid distal end 6 and flexibility along its length by, for example, fabricating the distal end 6 of the tubular portion 2 of a material more rigid than the material used to form the length of the tubular portion 2. Such materials may be readily determined by one of skill in the art. Alternatively, the entire tubular portion 2, including the distal end 6, may be fabricated of the same somewhat flexible material and the walls of the tubular portion 2 may be formed thicker at the distal end 6 or, for example, the walls of the distal end 6 may be reinforced. In some embodiments, the distal end 6 is pointed or beveled to enhance puncturing ability of the tubular portion 2. Therefore, Hoffman does not teach away from a flexible distal end and would not render the device of Hoffman unsatisfactory for its intended purpose since a rigid distal end is not required by Hoffman.
Applicant argues that Hoffman discloses that the balloon is fabricated of material that compresses about the tubular portion when deflated, thus a person of ordinary skill would not have looked to Miller to modify Hoffman to “travel more efficiently through vasculature by providing a constant diameter”.
Examiner respectfully disagrees. Hoffman teaches that the balloon is preferably fabricated of a material that compresses about the tubular portion such that the device does not overdilute the arteriotomy. However, modifying the device of Hoffman with the recess of Miller would be advantageous because the recess of Miller creates an even lower profile thereby providing a place for the balloon to be safely retained in when navigating through vasculature (para. 0063-64) which is desired by Hoffman. Therefore, the rejection of claims 4 and 13 over Modified Hoffman in view of Miller is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20050228402) in view of Berg et al. (US 5897537) [hereinafter Berg] and Miller et al. (US 20020198492) [hereinafter Miller].
Regarding claim 1, Hoffman discloses a balloon guiding sheath (vascular sheath (1)) (Fig. 1), comprising:
an elongated sheath (tubular portion (2)) (Fig. 1) having a working section length of at least ninety centimeters (para. 0067; claim 1), a proximal end portion (4) (Fig. 2) and a distal end portion (6) (para. 0061) (Fig. 2);
an access port (side arm (14) on the proximal end portion (4) of the elongated sheath (2) (para. 0027); a distal port (distal opening defined by longitudinal axis (20)) on the distal end portion (6) of the elongated sheath (2) (Fig. 1);
a working lumen (3) (not labeled in figures) extending through the elongated sheath (2) between the access port (14) and the distal port (Fig. 1) (para. 0061);
an inflatable balloon (10) on the distal end portion (6)) of the elongated sheath (Fig. 2); 
an inflation port (12) on the proximal end portion (4) of the elongated sheath (para. 0080) (Fig. 2);
an inflation lumen (inflation channel (22)) extending in the elongated sheath between the inflation port (12) and the balloon (10) (Fig. 9) para. 0080; and wherein the elongated sheath (2) is configured to enable direct insertion of the working length of the elongated sheath (2) into a patient's vasculature through an arteriotomy to position the balloon (10) at a target site (para. 0025) without the use of an outer sheath or other introducer (para. 0025 discloses "in embodiments wherein the device is a vascular sheath, the vascular sheath with dilator in the central lumen is inserted over the guide wire and is passed into the blood vessel to a desired depth using a retrograde approach" [without the use of an outer sheath or an introducer]), and wherein the elongated sheath (20) is configured to be navigated from the arteriotomy to an internal carotid artery of the patient (para. 0020 discloses that vascular sheaths such as the one in Hofmann are used in to place a stent into an internal carotid artery).
However, Hofmann fails to disclose wherein the elongated sheath comprises an inner layer, an intermediate layer, and an outer layer, the intermediate layer being positioned between the inner and outer layers and comprising coiled or braided strands of material; wherein a number or type of layers of the plurality of layers varies along the working length to provide the elongated sheath with graded longitudinal and rotational stiffness characteristics.
Berg in the same field of endeavor teaches a guide catheter (10) (Fig. 1) comprising a shaft (11) (Fig. 1) wherein the shaft comprises a plurality of layers including an inner layer (12) (Fig. 1), an intermediate layer (14) (Fig. 1), and an outer layer (16/18) (Fig. 1), the intermediate layer being positioned between the inner and outer layers and comprising coiled or braided strands of material (col. 5 lines 34-35; Fig. 1); and wherein the type of layers of the plurality of layers varies along the working length, thereby forming transition sections (22) (Fig. 5) wherein some sections of the plurality of layers of the shaft are formed with a flexible outer layer and other sections are formed with rigid outer layer to provide the elongated sheath with graded longitudinal and rotational stiffness characteristics (Figs. 1-5; col. 1 lines 60-67, col. 5 lines 62-67, col. 6 lines 1-4, col. 7 lines 1-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated sheath in Hofmann to include the outer, intermediate, and inner layers and the transition sections of Berg in order to provide sufficient flexibility in the guide catheter to allow the guide catheter to navigate the bends in the blood vessel (col. 1 lines 63-67 and col. 2 lines 10-21) and ensure that correct stiffness occurs at the desired locations (col. 6 lines 62-67 and col. 7 lines 1-30).
However, Hofmann in view of Berg fails to disclose wherein the elongated sheath includes a recess at the distal end portion and the balloon is located substantially within the recess when the balloon is in an uninflated state.
Miller teaches a balloon catheter (102) (Fig. 1) in the same field of endeavor comprising a comprising an elongate tubular member (170) (Fig. 2A) and an inflatable balloon (160); the elongated sheath (170) includes a recess (recessed region (176)) (Fig. 4A and 4B) at the distal end portion (156) (Fig. 2A) (para. 0011, 0057 and 0063); and the balloon (160) is located substantially within the recess (176) when the balloon (160) is in an uninflated state (Fig. 4A) (para. 0012 and 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated sheath in Modified Hofmann to include the recessed region of Miller in order to allow the catheter travel more efficiently through vasculature by providing a substantially constant diameter in a region adjacent and across the radially recessed region [when deflated] (claim 1, para. 0002, 0063-64).
Regarding claim 2, Modified Hofmann discloses wherein the elongated sheath (2) has an outer diameter between 0.039 inches to 0.315 inches [which includes all of the values within the claimed range of 0.104 - 0.124 inches] (claim 12, para. 0063 and 0065 of Hofmann), wherein the working lumen (3) has an inner diameter between 0.039 inches to 0.315 inches [which includes all the values within the claimed range of 0.087 - 0.113 inches] (claim 16 and para. 0063 of Hofmann).
Regarding claim 3, Modified Hofmann discloses wherein the elongated sheath (2) has a generally constant outer diameter along its working length (see Figs. 1-3 and 9 of Hofmann).
Regarding claim 5, Modified Hofmann discloses wherein the elongated sheath (2) has a working length sufficiently long to enable the distal end portion (6) to reach a cervical part or a Petrous part of the internal carotid artery from a femoral artery arteriotomy (para. 0020 and 0105 of Hofmann). 
[Note: “to reach a cervical part or a Petrous part of the internal carotid artery from a femoral artery arteriotomy” is interpreted as functional language, therefore “a cervical part or a Petrous part of the internal carotid artery” is not positively claimed, i.e. the cervical part or the Petrous part of the internal carotid artery is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of reaching. For example, Modified Hoffman discloses an elongated sheath (tubular portion (2)) (Fig. 1) having a working section length of at least ninety centimeters (para. 0067; claim 1); wherein the elongated sheath is sufficiently long to enable the distal end portion (6) to reach the internal carotid artery from a femoral artery arteriotomy (para. 0020 and 0105 of Hofmann). The elongated sheath is capable of reaching the cervical part or the Petrous part of the internal carotid artery from a femoral artery arteriotomy, particularly since the working length of Hoffman meets the length required by claim 1. Since, the device of Modified Hoffman meets the structural limitation of the claim, the device of Modified Hoffman also meets the functional limitation.]
Regarding claim 16, Modified Hofmann discloses wherein the balloon (10) extends beyond the distal port [of the elongated sheath] so that it can protrude in front of distal end (6) (para. 0077 of Hofmann) and defines a funnel-shaped opening into the distal port when the balloon is in an inflated state (see Fig. 3) (para. 0077 of Hofmann).
Regarding claim 22, Modified Hofmann discloses wherein the inflation lumen (22) (Fig. 9 of Hofmann) is defined by a tubular structure [of the tubular portion (2)] within the working lumen (Fig. 10 of Hofmann).
Regarding claim 23, Modified Hofmann discloses wherein the graded rotational stiffness characteristics of the elongated sheath is further provided by at least one of a varying material properties of the elongated sheath (Figs. 1-5; col. 5 lines 62-67, col. 6 lines 1-4, col. 7 lines 1-30 of Berg).
Regarding claims 24 and 25, Modified Hofmann discloses wherein the elongated sheath is configured to be navigated from the arteriotomy to a cervical part or a Petroud part of the internal carotid artery of the patient (para. 0020 and 0105 of Hofmann).
[Note: “configured to be navigated from the arteriotomy to a cervical part or a Petroud part of the internal carotid artery of the patient” is interpreted as functional language, therefore “a cervical part or a Petroud part of the internal carotid artery” is not positively claimed, i.e. the cervical part or the Petrous part of the internal carotid artery is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of reaching. For example, Modified Hoffman discloses an elongated sheath (tubular portion (2)) (Fig. 1) having a working section length of at least ninety centimeters (para. 0067; claim 1); wherein the elongated sheath is sufficiently long to enable the distal end portion (6) to reach the internal carotid artery from a femoral artery arteriotomy (para. 0020 and 0105 of Hofmann). The elongated sheath is capable of reaching the cervical part or the Petrous part of the internal carotid artery from a femoral artery arteriotomy, particularly since the working length of Hoffman meets the length required by claim 1. Since, the device of Modified Hoffman meets the structural limitation of the claim, the device of Modified Hoffman also meets the functional limitation.]
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20050228402) in view of Berg et al. (US 5897537) [hereinafter Berg], Miller et al. (US 20020198492) [hereinafter Miller], and in further view of Trapp (US 8252219)].
Regarding claim 21, Modified Hofmann discloses all of the limitations set forth above in claims 1 and 3 including wherein the elongated sheath comprises a plurality of layers including an inner layer (12) (Fig. 1 of Berg), an intermediate layer (14) (Fig. 1 of Berg), and an outer layer (16/18) (Fig. 1 of Berg). However, Modified Hofmann fails to disclose wherein the inflation lumen is defined in the outer layer of the elongated sheath.

Trapp teaches a balloon catheter (100) (Fig. 6) comprising a polymer tube (20) (Fig. 6) comprising an inner layer (thin-walled tubular liner (30)) (Fig. 5), an intermediate layer (metal coil material (40)) (Fig. 5), and an outer layer (polymer film cover (50)) (Fig. 5), the intermediate layer being positioned between the inner and outer layers and comprising coiled or braided strands of material (Fig. 5) (col. 7 lines 62-67 and col. 8 lines 1-6); an inflatable balloon (inflatable member (5)) (Fig. 6) on the distal end portion of the elongated sheath (20) (Fig. 6); an inflation port (4) (Fig. 6) on the proximal end portion of the elongated sheath (20) (Fig. 6); an inflation lumen (channel (3)) (Fig. 6) extending in the elongated sheath between the inflation port and the balloon (inflatable member (5)) (Fig. 6); and wherein the inflation lumen (channel (3)) is defined in the outer layer (50) of the elongated sheath (20) (col. 9 lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of the elongated sheath in Hofmann to include the inflation lumen as taught by Trapp since Trapp discloses that such positioning of the inflation lumen within an outer layer of a multilayer sheath is known in the art and merely leads to the predictable result of allowing fluid/gas to reach the interior of the balloon in order for the balloon to inflate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771    
                                                                                                                                                                                                    
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771